Citation Nr: 0808707	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.L.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  He died in April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran and the appellant were legally married March 
[redacted], 1973.

2.  The veteran and the appellant were legally divorced June 
[redacted], 1995.

3.  The veteran died on April [redacted], 2005. At the time of his 
death, the veteran and the appellant were not living together 
and had not remarried.


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101, 103, 1310, 1541, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.50-3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address 
whether VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  These laws and regulations provide, among 
other things, that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim; however, VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

Concerning the claim for entitlement to status as the 
veteran's surviving spouse, the Board finds that the law, and 
not the evidence, is dispositive in this case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
Veterans Claims Assistance Act of 2000 (VCAA) can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 
(2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary to inform 
or assist the appellant in the development of this appeal and 
that the case is ready for appellate review.

In this case, the appellant seeks to be recognized as the 
surviving spouse of the veteran, in order to qualify for 
appropriate VA benefits.  The appellant and the veteran were 
married on March [redacted], 1973 and divorced on June [redacted], 1995.  The 
appellant does not allege that she subsequently remarried the 
veteran.

The Board notes that Dependency and Indemnity Compensation 
(DIC) benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability, or if the veteran was entitled to a 100 percent 
disability rating from VA for 10 years prior to his death.  
38 U.S.C.A. §§ 1310, 1318.  Death pension benefits are 
payable to the surviving spouse of a veteran of a period of 
war who otherwise meets the eligibility requirements.  38 
U.S.C.A. § 1541.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

In this case, the appellant does not contest the fact that 
she was divorced from the veteran at the time of his death.  
Further, the appellant has not asserted that the June 1995 
judgment of divorce between herself and the veteran is 
invalid or that she was unaware of its existence.  She 
contended during her February 2007 Board hearing that she 
nevertheless should be considered his surviving spouse for VA 
benefit purposes because she provided aid and assistance to 
the veteran for approximately 6 years preceding the veteran's 
death.  Nevertheless, the facts of the present case are 
clear; while the appellant was at one time lawfully married 
to the veteran, she and the veteran had been lawfully 
divorced for several years at the time of his death, and 
under the law she may not be recognized by VA as his 
surviving spouse.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. 
§§ 3.1(j), 3.50.

In considering this issue, the Board is cognizant of 38 
C.F.R. § 3.52, noted above, which provides certain limited 
exceptions to the general definition of surviving spouse.  
While the appellant and the veteran had a facially valid 
marriage at one time, and their separation was purportedly 
due to the fault of the veteran, the appellant nonetheless 
may not be considered the veteran's surviving spouse under 38 
C.F.R. § 3.52.  When read in the context of the other 
regulations pertaining to the appellant's status as the 
veteran's surviving spouse, it is evident that 38 C.F.R. § 
3.52 is applicable in determining whether a valid marriage 
between the veteran and the appellant can be established.  
The regulation is not applicable if the appellant's valid 
marriage to the veteran was terminated by divorce prior to 
his death, as in the present case.  38 C.F.R. § 3.50 still 
requires that the appellant have been the veteran's "lawful" 
spouse at the time of his death.  In addition, 38 C.F.R. § 
3.52(b) indicates that an impediment to a valid marriage is 
for consideration when the parties entered into the 
relationship.  Their subsequent divorce, however, cannot be 
considered an "impediment" to the validity of the original 
marriage, as the validity of the original marriage is not in 
question.


For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
surviving spouse for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  Therefore, the appellant's claim must be 
denied.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


